DETAILED ACTION
This Office Action is in response to the remarks filed on 12/10/2021. No claims were amended. No claims were added. No claims were cancelled.
Claims 1-23 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-21, 22 and 23 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claim 1:
the shared set of parameters, wherein: updating the set of controller policy parameters comprises updating the set of controller policy parameters through reinforcement learning to maximize a reward function that measures an estimated quality and an estimated latency of candidate architectures defined by sets of decision values sampled from probability distributions generated using the controller policy parameters,
 the reward function includes a quality term that measures the estimated quality of a candidate architecture and a latency term that is based on an absolute value of a term that compares the estimated latency of the candidate architecture and the target latency,
The closest prior art of record teaches:
Vahdat et al. (Pub. No: US20210073612-hereinafter, Vahdat)  teaches the architecture parameter is updated to minimize the loss function or error value, the changing of the error values is respective to the decision values corresponding to the categorical decision because decision value defines the operation performance of the neural network. However, Vahdat does not teach the specifice limitations mentioned above.
In addition, Xu et al. (Pub. No.: 20210150407 – hereinafter, Xu) teaches optimizing a reward function based on the measurement of a performance of candidate student model and current student model. However, Xu does not teach the specific limitation mentioned above. 
Furthermore, Elsyed et al. (NPL: Deep Reinforcement Learning for Reducing Latency in Mission Critical Services- University of Ottawa- hereinafter, Elsyed) teaches using deep Reinforcement learning to calculate the reward function to minimizing the latency of critical loads. However, Elsyed does not teach specific limitation mentioned above. 
Claim 22 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons. 
Claim 23 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement or Reasons for allowance.”
Conclusion
Claims 1- 23 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 2725747. The examiner can normally be reached on 7:30 - 5:00 M TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122